71 So. 3d 950 (2011)
Robert A. TAYLOR, Appellant,
v.
DEPARTMENT OF AGRICULTURE AND CONSUMER SERVICES, DIVISION OF LICENSING, Appellee.
No. 1D11-4363.
District Court of Appeal of Florida, First District.
October 19, 2011.
J. Patrick Buckley, III, of the Law Offices of J. Patrick Buckley, III, Fort Myers, for Appellant.
No appearance for Appellee.
PER CURIAM.
The notice of appeal failed to timely invoke this Court's jurisdiction. See Raysor v. Raysor, 706 So. 2d 400, 401 (Fla. 1st DCA 1998). Accordingly, the appeal is dismissed.
DISMISSED.
DAVIS, VAN NORTWICK, and CLARK, JJ., concur.